F|LED

lifesth Dlstr|ct-oi mshis.gton
at Sosl:iie
Honorabie Christopher M Aiston __|AN 2 2 fth
limited Sl;ates Bankruptcy judge _
limited States Bankruptcy Court oi¥?l“i& !i§s'?r";<;gji=qr%vc ~§?i§'r
700 Stewart Si:reei;,
Seatt]e, Washington 90104

W&S€&m Distl'ict of Washington case 16-11?6?-CMA (Nnrthwest Tel‘rilol'ial Mil'tt)

l am writing to express my opposition to the fee applications submitted by the professionals
involved in this case.

lt does not seem like they have done their due diligence in numerous instances

|. Addressing what appears to be clear fraud regarding Sierra Mint and the use of manyr of
Northwest territorial Mints assets

2. Conoucting a proper audit of Mr. Calverts Finanoial records by the attorneys for the UCC.
3. Mr. Calvelts poor accounting of the remaining assets of NWTM, and incompetent running
of the business ie: losing $240,000 by sending a package uninsured.

For these reasons listed above and many more l reject to the payment of these fee
applications by the professionals listed.

Frank Roberto
1666 Berkshire Rd
Menick, NY 11566
NWTM Creditor

CaSe 16-11767-CMA DOC 1986 Filed 01/22/19 Ent. 01/22/19 14222:42 PQ. 1 Of 1

